Citation Nr: 0010365	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for scar 
residuals of laceration with chronic pain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran requested an RO hearing on a VA Form 9 in January 
1996.  However, because he rescinded that request through an 
April 1996 letter, his appeal is properly before the Board 
for appellate consideration, even though he was never 
afforded an RO hearing.

One of the claims presently on appeal is for a 10-centimeter 
scar on the veteran's left knee.  However, the veteran 
referred to a left knee 'condition' in his May 1997 Notice of 
Disagreement, and he seems to be claiming that arthritic 
changes in his left knee are etiologically related to his 
period of active service.  This matter is referred to the RO 
for proper adjudication.  The veteran has also expressed 
disagreement with his initial rating of 30 percent for PTSD.  
The Board will address his appeal on this issue in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's left knee scar appeal.

2.  The veteran has a 10-centimeter scar over the 
anteromedial aspect of his left knee that is tender and 
painful on objective demonstration.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scar 
residuals of laceration with chronic pain have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a rating in excess of 10 percent for scar residuals of 
laceration with chronic pain.  As an initial matter, the 
Board finds the veteran's claim plausible and capable of 
substantiation; thus, the claim is well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board also concludes that the 
RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal and that no further 
assistance to the veteran is required.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's scar laceration with chronic pain has been 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
7804.  Under DC 7804, a 10 percent rating is warranted for 
scars that are superficial, tender and painful on objective 
demonstration.  To be assigned a higher rating for scars that 
are not the result of a burn, the evidence must establish 
that the scars either severely disfigure the head, face or 
neck, or cause functional limitation of the part affected.  
38 C.F.R. § 4.118, DC's 7800, 7804, 7805.

In this case, there is no evidence of functional limitation 
of the part affected due to the 10-centimeter scar.  The scar 
has been evaluated as tender and painful on objective 
demonstration.  During a February 1997 VA joints examination, 
the examiner noted the 10-centimeter scar over the 
anteromedial aspect of the left knee.  He reported that there 
was no left knee edema or erythema and the veteran had 
developed moderate pain over the anteromedial aspect of the 
left knee with extension of the left knee to a point 15 
degrees below the horizontal, and with flexion of the left 
knee to the 100-degree position.  McMurray test was negative 
and there was no evidence of cruciate or collateral ligament 
injury.

The veteran sustained some scars in a motorcycle accident in 
January 1970, and he also had some scars on his face from a 
motorcycle accident prior to his service that are not 
connected to his service.  Although the veteran appears to 
believe that there has been some musculoskeletal damage to 
his left knee, that claim is not presently before the Board.  
Instead, the issue presently on appeal is the service-
connected scar laceration.  In this regard, the Board notes 
that there has not been any showing of additional functional 
impairment of the veteran's left knee resulting from the scar 
itself.  The February 1997 joints examination report makes no 
reference to any functional impairment from the scar.  
Furthermore, there is no other evidence of record showing the 
scar is causing functional loss of the left knee, and 
obviously the left knee scar is not severely disfiguring his 
head, face or neck, as required under the applicable DC's for 
a higher evaluation.  As such, there is no basis for a rating 
in excess of 10 percent under DC 7805, and a 10 percent 
evaluation is the highest schedular rating under DC 7804.  
Thus, the Board must deny the veteran's claim of entitlement 
to a rating in excess of 10 percent for scar residuals of 
laceration with chronic pain.


ORDER

Entitlement to a rating in excess of 10 percent for scar 
residuals of laceration with chronic pain is denied.


REMAND

The veteran was a field medical corpsman during his military 
service and he has reported experiencing a number of 
stressors that occurred during his time in the Republic of 
Vietnam.  Military personnel records reflect that the veteran 
has been awarded the Combat Medical Badge for his service in 
Vietnam.  The veteran stated in an October 1998 letter that 
he witnessed a Viet Cong guerilla being thrown out of a 
helicopter at the conclusion of interrogation by American 
military forces.  He witnessed his commanding officer being 
shot to death in combat, and his own medical pack, attached 
to his back, was hit with small arms fire on several 
occasions as he lay on the ground.  He reported in the letter 
that, perhaps most significantly, a fellow serviceman had a 
death premonition that he would die on his next mission.  
When the premonition turned out to be true, the veteran felt 
guilty because, as a medic, he could have intervened by 
feigning that the fellow serviceman, who was a friend, had an 
sham injury, thereby saving him.  Later, the veteran reported 
that he was blamed by a sergeant in his company for the 
death, and serious violence was averted only through third 
party intervention.

Since the veteran's military service, he has been diagnosed 
with PTSD, along with numerous other psychiatric disorders.  
The veteran worked for 11 years as a psychiatric technician; 
however, the veteran was seriously injured in January 1989 in 
an attempt to restrain one of the patients.  At that point, 
he slipped two discs and he had to have laminectomies, 
ultimately with cervical fusion in August 1989.  He has not 
been physically capable of working since that time, 
especially in light of several physical injuries he received 
subsequent to the original damage to his cervical spine.  
According to a May 1992 letter from Jerome L. Schulte, M.D., 
the veteran "began developing depression as a result of the 
chronic and severe neck and shoulder pain, as well as 
headaches, in approximately May of 1989."  Dr. Schulte 
reported that the veteran had been terminated from Atascadero 
State Hospital and that he was on permanent disability 
retirement, but he continued to have depression because of 
the pain.  As he was ambivalent as to whether to proceed with 
additional surgery, he was being treated for depression.

An April 1991 psychiatric report from Dr. Schulte reflects 
that the veteran developed his first symptoms of depression 
in May 1989, but he tried to handle it himself and not talk 
about it.  The veteran had stated that he was feeling "very 
worthless because he was not working and had marked loss of 
self-esteem."  As the result of a spinal tap in October 
1988, he developed spinal tap headaches ten to twelve times a 
day, lasting fifteen to thirty minutes.  Dr. Schulte further 
stated:

[The veteran's] history of depression and 
anxiety has been a progressive one, and 
has been ongoing now for two years, 
meeting the criteria of Dysthymia and 
also an underlying Generalized Anxiety 
Disorder.  Though [the veteran] does have 
a history of prior psychological/ 
psychiatric difficulties during his 
service in Vietnam, he has not required 
treatment or evaluations for this in the 
past twenty years.  It is quite clear 
that this depression and anxiety is 
directly related to his orthopedic 
industrial injuries with loss of career 
and job, as well as the ongoing, 
concurrent and recurrent pain.  His 
Dysthymia and Generalized Anxiety 
Disorder are, therefore, considered 
industrial in nature.

According to an outpatient treatment note of April 1991, the 
veteran reported that he had low grade anxiety and tension 
before the injury, and afterward he felt like he was "in a 
constant knot."

In January 1994, the veteran jointed a Vietnam Veterans' 
Group with John A. Riley, Ph.D., because of recurrent 
nightmares about his Vietnam experiences.  A diagnosis of 
PTSD was made at that time.  Currently, the veteran is 
diagnosed with numerous psychiatric conditions on Axis I, 
including major depression, PTSD, pain disorder with medical 
and psychological features, and alcohol and prescription drug 
abuse.  On a few occasions, he has required hospital stays 
associated with markedly low Global Assessment of Functioning 
(GAF) scores.  

After a careful review of the claims file, the Board has 
discovered that there has been only one attempt to separate 
the veteran's service-connected PTSD from the other mental 
conditions listed on Axis I for rating purposes.  The 
examiner in October 1998 who made that lone attempt reported 
that he had no records or other information concerning the 
onset of depression and whether it developed from his PTSD.  
The examiner stated that "[w]ithout records or other data, 
an estimate GAF attributable to his PTSD is impossible."

In light of the lack of medical evidence regarding the affect 
of the veteran's PTSD on his occupational and social 
impairment, the Board concludes that further development is 
necessary to properly adjudicate this claim.  The Board 
regrets any delay associated with this REMAND, but there is 
simply no medical evidence separating the veteran's mental 
conditions listed on Axis I, and there is little or no 
information regarding the affect that the PTSD is having on 
the veteran's degree of impairment, as opposed to his other 
mental disorders.  Without this medical evidence, the Board 
concludes that it is impossible to properly rate the 
veteran's PTSD and the degree to which PTSD is causing 
functional impairment.  The Board is not allowed to 
substitute its own opinion for that of medical professionals 
on an issue that requires a medical determination.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  The Board 
also notes that the most recent GAF score of 51 in October 
1998, as well as all other GAF scores of record, are based on 
all of the veteran's mental conditions, rather than his PTSD 
alone.  As such, the Board requests that the RO perform the 
following development:

1.  The RO should contact the veteran and 
find out if there are any recent medical 
records outstanding.  After obtaining any 
proper waiver(s), the RO should attempt 
to associate any outstanding information 
not currently of record.

2.  The RO should arrange that a VA 
mental disorders examination be performed 
on the veteran, preferably by the same 
examiner who wrote the October 1998 
report, as he likely has at least some 
familiarity with this case.  The examiner 
must have the entire claims file 
available before the requested interview.  
The examination report should 
differentiate between the veteran's 
service-connected PTSD and the rest of 
the veteran's mental conditions, and to 
the extent possible, a GAF score should 
be assessed based solely on his PTSD.  
The Board requests that the examiner 
discuss the degree to which the veteran's 
current disability is due to the 
industrial injury of January 1989 and the 
onset of depression and loss of self-
esteem, and the degree to which the 
veteran's current disability is due to 
his PTSD.  The Board encourages the 
examiner to discuss, in addition, what 
affect the industrial accident of January 
1989 had on the veteran's PTSD, if it had 
any affect at all.  Although the Board 
acknowledges that this is an inherently 
problematic task, the current evidence of 
record is not sufficient to properly rate 
the veteran's service-connected PTSD in 
light of the history of this case and the 
veteran's other mental conditions, and 
the Board appreciates any attempts to 
develop the record in this regard.

3.  After the requested development has 
been accomplished, the RO should review 
the examination report to ensure that it 
complies with this REMAND, and then 
proceed to adjudicate the veteran's PTSD 
claim based on the additional evidence.  
Parenthetically, the Board notes that the 
veteran has been unsatisfied, in part, 
with the previous rating decisions 
because he feels that they did not 
adequately make reference to medical 
reports from Drs. Riley and Schulte.  
That notwithstanding, if the 
determination on his claim remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
sufficient time to respond before 
returning it to the Board.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 6 -


